Case 3:20-cv-00214-JRG-DCP Document 41 Filed 12/22/20 Page 1 of 2 PageID #: 198
, Buie h L.eiw5 .:pr-90S9£                                                                  .J
                                                                                            . :.;~1                                             . '4-~'i£P0s¾-  ~
  rL c. J.        ~          a               "'
                                                                                                  KNOXVILLE TN 3
                                                                                                                                                j~,-, :::--.._.==:J_
                                                                                                                                                ~
                                                                                                                                                      =-",..-.,._


                                                                                                                            =:
                                                                                                                  ()P•                     ·•                - P I T N E Y BOWl!S

 J11 V.,:JTce ~ t ' l l _i ,                                                                                              ~ 02                     1P             $ 000.SQO
                                                                                                                                                0000916563           DEC 21 2020
                                                                                                                           ~
             1

 n              1/4 h.1p3 >tJJ. f; 'J
 1t..oq·en..sv11,J                                                                                                                        ~         ILFn : R~M 71P GODF 17R"i7

                                                                                                                                          ~Er· ·                                    ·
    J                          _;:_                                                 .                 l ' ..                           DEc 2·- r:,'• ,:•.•,,J..

                               ·µ~                          .                           fa;                                  1Cle?, U. S. Distr,,_; ,· .. _,
                                                                                                                             ~ J,n District of ir .
                                                                                                                                    At Knoxvi//~-,,111;:..,._,._c·
              is corresp~ndenc ~ , /
           maiiad by an Inmate at th '."-...                                            'f?OO I ~1ae ~
                                                                                                       AA       J<ersl. Sle•
                    INS co:mrv JAIL                                                     1
                                                                                            !.-y5xv/lk1 JM., ,,,~};~119,,@"J
                                                                                     /'Jr,
                                            ::::··;:- : :·:;~::=.._:.::: ..:;::-+ ::1: IS               ,.. ,,w,.f1.,1p,1Ji111,I 11I.'!.:)' 1'1
~ t'i




                           Case 3:20-cv-00214-JRG-DCP Document 41 Filed 12/22/20 Page 2 of 2 PageID #: 199
